                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

SAMUEL R. JONES,


      Plaintiff,                          Civil Action No. 2:18-13605
v.                                        HONORABLE NANCY G. EDMUNDS
                                          UNITED STATES DISTRICT COURT
MDOC COURT ORDER PROCESSING
STAFF, et. Al.,

     Defendants,
________________________________/

                   OPINION AND ORDER OF SUMMARY DISMISSAL

                                     I. Introduction

      Before the Court is Plaintiff Samuel R. Jones’ pro se civil rights complaint filed

pursuant to 42 U.S.C.§ 1983. Plaintiff is an inmate incarcerated at the Alger Maximum

Correctional Facility in Munising, Michigan. For the reasons stated below, the complaint

is DISMISSED FOR FAILING TO STATE A CLAIM UPON WHICH RELIEF CAN BE

GRANTED.

                                 II. Standard of Review

      Plaintiff was allowed to proceed without prepayment of fees. See 28 § U.S.C.

1915(a); McGore v. Wrigglesworth, 114 F. 3d 601, 604 (6th Cir. 1997). However, 28

U.S.C. § 1915(e)(2)(B) states:

      Notwithstanding any filing fee, or any portion thereof, that may have been
      paid, the court shall dismiss the case at any time if the court determines that:

      (B) the action or appeal:
      (i) is frivolous or malicious;
      (ii) fails to state a claim on which relief may be granted; or


                                             1
         (iii) seeks monetary relief against a defendant who is immune from such relief.

         A complaint is frivolous if it lacks an arguable basis in law or fact. Neitzke v.

Williams, 490 U.S. 319, 325 (1989); see also Denton v. Hernandez, 504 U.S. 25, 32 (1992).

Sua sponte dismissal is appropriate if the complaint lacks an arguable basis when filed.

McGore, 114 F. 3d at 612; Goodell v. Anthony, 157 F. Supp. 2d 796, 799 (E.D. Mich.

2001).

         While a complaint “does not need detailed factual allegations,” the “[f]actual

allegations must be enough to raise a right to relief above the speculative level on the

assumption that all the allegations in the complaint are true (even if doubtful in fact).” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)(footnote and citations omitted).

Stated differently, “a complaint must contain sufficient factual matter, accepted as true, ‘to

state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

         To establish a prima facie case under 42 U.S.C. § 1983, a civil rights plaintiff must

show that: (1) the defendant acted under color of state law; and (2) the offending conduct

deprived the plaintiff of rights secured by federal law. West v. Atkins, 487 U.S. 42, 48

(1988). “If a plaintiff fails to make a showing on any essential element of a § 1983 claim,

it must fail.” Redding v. St. Eward, 241 F. 3d 530, 532 (6th Cir. 2001).

                                        III. Complaint

         Plaintiff alleges that various officials with the Michigan Department of Corrections

have embezzled funds from his prison account. Plaintiff seeks declaratory and monetary

                                               2
relief.

                                       IV. Discussion

          An unauthorized intentional deprivation of property by a state employee does not

violate the procedural requirements of the Due Process Clause of the Fourteenth

Amendment so long as a meaningful state post-deprivation remedy for the loss is available.

Hudson v. Palmer, 468 U.S. 517, 533(1984); Bass v. Robinson, 167 F. 3d 1041, 1049 (6th

Cir. 1999). A plaintiff who brings a § 1983 procedural due process claim has the burden

of pleading and proving that the state remedies for redressing the wrong are inadequate.

Vicory v. Walton, 721 F. 2d 1062, 1066 (6th Cir. 1983). If a plaintiff in a 42 U.S.C. § 1983

action fails to demonstrate the inadequacy of his or her state remedies, the case should be

dismissed. See Bass, 167 F. 3d at 1050.

          Plaintiff does not allege the inadequacy of remedies in Michigan for him to obtain

compensation for his loss, nor does he even indicate that he has attempted to obtain relief

from any court or tribunal in Michigan.        “State tort remedies generally satisfy the

postdeprivation process requirement of the Due Process Clauses.” Fox v. Van Oosterum,

176 F. 3d 342, 349 (6th Cir. 1999). Because plaintiff does not allege the inadequacy of the

post-deprivation remedies in the State of Michigan, his complaint is subject to dismissal.

          Michigan has several post-deprivation remedies, including M.C.R. 3.105, which

allows for an action for claim and delivery of the property, M.C.L.A. 600.2920, which

provides a civil action to recover possession of or damages for goods and chattels

unlawfully detained, and M.C.L.A. 600.6401, the Michigan Court of Claims Act, which

establishes a procedure to compensate for alleged unjustifiable acts of state officials. See

Copeland v. Machulis, 57 F. 3d 476, 480 (6th Cir. 1995).

                                              3
       Because Michigan provides plaintiff with adequate post-deprivation remedies for the

loss of his property, the alleged unauthorized intentional deprivation of plaintiff’s property

would not rise to the level of a violation of due process. See Keenan v. Marker, 23 F. App’x.

405, 407 (6th Cir. 2001). Plaintiff has adequate post-deprivation remedies available to him

in the State of Michigan; he cannot maintain an action in federal court against the

defendant for the alleged embezzlement of his prison account funds. See Jones v. Loop,

No. 2:15-CV-203, 2016 WL 3735783, at * 6 (W.D. Mich. July 13, 2016).

       Finally, because plaintiff’s complaint against the defendant lacks any arguable basis

in the law, this Court certifies that any appeal by the plaintiff would be frivolous and not

undertaken in good faith. See Alexander v. Jackson, 440 F. Supp. 2d 682, 684 (E.D. Mich.

2006)(citing 28 U.S.C. § 1915(a)).

                                     V. CONCLUSION

       IT IS HEREBY ORDERED that Plaintiff’s Complaint is summarily DISMISSED FOR

FAILING TO STATE A CLAIM UPON WHICH RELIEF CAN BE GRANTED, pursuant to

28 U.S.C. § 1915A(e)(2) and 28 U.S.C. § 1915(A).

                                                  s/Nancy G. Edmunds
                                                  HONORABLE NANCY G. EDMUNDS
                                                  UNITED STATES DISTRICT JUDGE
DATED: 11/29/2018




                                              4
